PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Nerot, et al.						:
Application No. 15/455,422				:	DECISION ON PETITION
Filing Date: March 10, 2017 				:
For: MODULAR HUMERAL
PROSTHESIS FOR AN INVERTED
SHOULDER PROSTHESIS				

	
This is a decision on the petition under 37 CFR 1.137(a), filed August 7, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed March 2, 2021, no later than payment of the issue fee. Applicant paid the issue fee on June 2, 2021. As such, the application became abandoned on June 3, 2021. The Office mailed a Notice of Abandonment on June 9, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 



The instant petition lacks items (1). The Substitute Statement submitted on August 7, 2021 is not acceptable, since it fails to contain the residence and mailing address of the individual signing the statement. 37 CFR 1.64(b)(2) states that the substitute statement must “Identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with §1.76, the residence and mailing address of the person signing the substitute statement.”
 
Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 711.03(c) (II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).